The Honorable Linda Chesterfield State Representative 12 Keo Drive Little Rock, AR 72206
Dear Representative Chesterfield:
I am writing in response to your request for an opinion on the following:
  If I am elected to a third term as a State Representative in 2006, could I run for a position as a school board member in 2007?
RESPONSE
In my opinion, Ark. Const. Art. 5, § 10 prohibits a state representative from being elected to another civil office under the State, such as a member of the school board, during the term for which the representative has been elected.
Article 5, Section 10 of the Arkansas Constitution is a limitation on dual service applicable to sitting members of the Arkansas General Assembly. It reads in pertinent part:
  No Senator or Representative shall, during the term for which he shall have been elected, be appointed or elected to any civil office under this State.
Ark. Const., Art. 5 § 10.
The Arkansas Supreme Court has held that this constitutional provision is clear and unambiguous. See State Bd. Of Workforce Educ. v. King,336 Ark. 409, 985 S.W.2d 731 (1999) (holding that a sitting legislator is ineligible to hold another "civil office" under Article 5, § 10 of the Arkansas Constitution). You would not be eligible to be elected to another "civil office under this state" during the term for which you were elected to the Arkansas General Assembly. The court has also explicitly held that service as a school board member is a "civil office under this state" for the purposes of dual service analyses. See, e.g.Williams v. Douglas, 251 Ark. 555, 473 S.W.2d 896 (1971); and Op. Att'y Gen. 95-360, fn. 1.
I also note that resignation from your office as a State Representative would not obviate this prohibition. Op. Att'y Gen. 2004-310 (quoting Op. Att'y Gen. 2001-127); see also Op. Att'y Gen. 99-396 (quoting Martindalev. Honey, 259 Ark. 416, 533 S.W.2d 198 (1976) (Fogleman and Jones, J.J. dissenting)). Rather, for the entire term of office that you were elected, the constitution forbids your election or appointment to another civil office. Id.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:JMD/cyh